Not for Publication in West's Federal Reporter
                 Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                          For the First Circuit

No. 04-1019

                            J. ROGER ST. AMAND,
                           Plaintiff, Appellant,

                                        v.

              SMURFIT-STONE CONTAINER CORPORATION ET AL.,
                         Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Michael A. Ponsor,             U.S. District Judge]



                                     Before

                          Selya, Dyk* and Howard,
                              Circuit Judges.


     A. J. O'Donald, III for appellant.
     Kevin B. Callanan for appellees.



                               August 10, 2004


__________
*Of the Federal Circuit, sitting by designation.
            Per Curiam.     We have read the briefs in this case,

listened attentively to oral arguments, and reviewed the record

with care.     We   conclude,     without    serious    question,   that    the

district court appropriately granted the defendants' motion for

summary judgment. The material facts are not genuinely in dispute.

The legal principles that govern this case are well-settled and the

district court applied those principles faultlessly. Consequently,

we summarily affirm the judgment below, substantially for the

reasons set    forth   in   the   district    court's    bench   decision    of

November 5, 2003, and its subsequent memorandum and order dated

November 6, 2003.



Affirmed.    See 1st Cir. R. 27(c).




                                    -2-